Citation Nr: 1438387	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-46 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a reduction in rating from 40 percent to 10 percent disabling for degenerate disc disease (DDD), L4-5 and L5-S1, was proper.

2.  Whether a reduction in rating from 10 percent to 0 percent disabling for left leg radiculopathy was proper.

3.  Entitlement to a rating in excess of 40 percent for DDD, L4-5 and L5-S1.

4.  Entitlement to a rating in excess of 10 percent for left leg radiculopathy prior to October 1, 2010, and in excess of 20 percent thereafter.

5.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to October 1979, and from July 1981 to April 1991. 

This appeal is before the Board of Veterans' Appeals (Board) from October 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the October 2007 decision, the RO reduced the Veteran's ratings for DDD from 40 percent to 10 percent, and left leg radiculopathy from 10 percent to 0 percent, both effective January 1, 2008.

In March 2008, the Veteran expressed disagreement with that decision, and asserted that his disabilities had not improved, but rather had worsened.  In the April 2008 decision, the RO denied the Veteran's claims for increased ratings.  In October 2011, the RO increased the Veteran's ratings for DDD to 20 percent effective June 14, 2010, and for left leg radiculopathy to 20 percent effective October 1, 2010.

In light of the Board's decision below to restore the Veteran's ratings of 40 and 10 percent for DDD and left leg radiculopathy, effective January 1, 2008, the Board has characterized the increased rating issues as they appear on the title page.

The issues of entitlement to increased ratings for DDD and left leg radiculopathy and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran was granted a 40 percent rating for DDD, effective March 9, 2000, and a separate 10 percent rating for left leg radiculopathy, effective September 23, 2002.

2.  The Veteran's DDD and left leg radiculopathy disabilities did not have material improvement reasonably certain to be maintained under the ordinary conditions of life at the time of the January 1, 2008, effective date of reductions in their disability ratings.


CONCLUSIONS OF LAW

1.  The reduction of the rating for DDD, from 40 percent to 10 percent disabling, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.1, 4.71a, Diagnostic Codes 5242, 5292, 5293 (1999, 2002, 2013).  

2.  The reduction of the rating for left leg radiculopathy, from 10 percent to 0 percent disabling, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.1, 4.124a, Diagnostic Codes 8520, 8720 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist, or any other procedural error, was harmless and will not be further discussed.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281 (1992). 

In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002).  The burden of proof is on VA.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Rating agencies are to handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination was full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Moreover, though material improvement in the physical condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).

The requirements of § 3.344(a) and (b) apply to ratings in effect for five years or more.  38 C.F.R. § 3.344(c).  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction.  Since the 40 percent rating for DDD was in effective from March 9, 2000, and reduced to 10 percent effective January 1, 2008, and the 10 percent rating for left leg radiculopathy was in effective from September 23, 2002, and reduced to 0 percent effective January 1, 2008, the 40 and 10 percent ratings had been in effect for the requisite five-year period of time as set forth in 38 C.F.R. § 3.344(c).  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable in this case. 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

By way of background, in an April 2001 rating decision, the RO granted a 40 percent rating for DDD, effective March 9, 2000, under the rating criteria of Diagnostic Code (DC) 5293.  The decision was based, in significant part, on findings during a June 2000 VA examination and September 2000 VA treatment notes.  In a January 2003 rating decision, based on a regulatory change in the rating criteria and the results of a December 2002 VA examination, the RO determined that the Veteran's DDD would be rated 40 percent under DC 5292 for limitation of spine motion, and granted a separate, 10 percent rating for left leg radiculopathy under DC 5293-8720, each effective September 23, 2002.

In August 2007, based on July 2007 VA examination findings, the RO proposed to reduce the Veteran's ratings for DDD from 40 to 10 percent, and for left leg radiculopathy from 10 to 0 percent.  In its October 2007 rating decision, the RO reduced each rating accordingly, effective January 1, 2008.  

However, the reduction in the Veteran's ratings was not proper.

The Veteran's DDD was originally rated 40 percent under DC 5293 for intervertebral disc syndrome.  Under the criteria of DC 5293 in effect at that time, intervertebral disc syndrome was rated 10 percent disabling when mild; 20 percent disabling when moderate, with recurring attacks; 40 percent disabling when severe, with recurring attacks and little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (1999).

Effective September 23, 2002, the Veteran's DDD was rated 40 percent under 5293-5292, and was therefore rated according to the criteria of DC 5292 for limitation of motion of the spine.  See 38 C.F.R. §§ 4.20, 4.27.  Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5292 (2002).

Beginning September 26, 2003, the Veteran was rated under DC 5243-5242, and was therefore rated under DC 5242 for degenerative arthritis of the spine.  His disability was therefore rated according to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5242; see also 68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  

The Veteran's left leg radiculopathy has been rated under DC 5293-8720, and therefore has been rated according to the criteria of DC 8720 for sciatic nerve neuralgia.  Under DC 8620, mild, incomplete paralysis of the sciatic nerve, warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, DCs 8520, 8720. 

The RO based its August 2007 proposal and October 2007 rating reductions on findings made during an August 2007 VA examination.  The RO found that a March 2006 rating decision had noted that improvement had been shown in the Veteran's back condition.  The RO noted that, on August 2007 VA examination, the Veteran still had complaints of back pain, numbness, paresthesia, and having three incapacitating episodes in the past 12 months requiring bed rest for one to two days.  The RO further noted that, in August 2007, physical examination showed no spasms, posture and gait were normal, motor, sensory, and reflex examinations were normal, and range of motion findings showed flexion to 90 degrees with no additional loss with repetitive use.  

However, considering the evidence in its entirety, and resolving reasonable doubt in the Veteran's favor, the Board finds that, despite the August 2007 VA examination report, the Veteran's disabilities did not have material improvement reasonably certain to be maintained under the ordinary conditions of life.  

Initially, while on August 2007 VA examination, the Veteran was noted to have had range of motion findings that included flexion to 90 degrees with pain beginning at 80 degrees, the report of a June 2000 VA examination, on which the Veteran's initial 40 percent rating for his DDD was based, revealed flexion of "about 60 degrees without having significant pain."  The report of a December 2005 VA examination, on which the RO's March 2006 assessment of "improvement" in the Veteran's back condition was based, revealed flexion to 40 degrees with pain beginning at 30 degrees, reflecting significantly worse flexion than that on June 2000 examination.  Also, on April 2008 VA examination, the Veteran was noted to have had flexion of 0 to 90 degrees, but with pain beginning at 60 degrees.  Given the varying range of flexion findings from 2005 to 2008, sometimes worse than that found on June 2000 VA examination, the conclusion that such range of motion findings reflected sustained improvement in spine motion from the time Veteran's initial March 9, 2000, effective date of a 40 percent rating for his DDD is highly questionable.

Furthermore, VA treatment records subsequent to the April 2007 VA examination reflect worsening, rather than sustained improvement, of the Veteran's DDD and left leg radiculopathy.  In May 2008, the Veteran reported back pain more severe than the year before with radiation to the knee.  Following a June 2008 magnetic resonance imaging (MRI) revealing severe spinal and neuroforaminal stenosis at L4-5 due to spondylolisthesis, the Veteran was referred to pain management for consideration of epidural steroid injections and placed on neurosurgery consult; in January 2009, the Veteran was noted to be on the waiting list for neurosurgery.  In July 2009, he reported that his low back pain had been getting worse and disabling him from performing daily activity.  

The Veteran underwent XLIF lumbar spinal fusion in November 2009, for which the RO granted a temporary total rating from the date of his surgery until June 2010.  A May 2010 physical therapy note reflects that the Veteran was ambulating with a cane, not driving, and using a walker at home, and was assessed with status post lateral fusion with complaints of lower back pain and weakness of the lower left extremity.  In this regard, during the pendency of the Veteran's claim, the RO increased the rating of his DDD from 10 percent disabling to 20 percent effective in June 2010, and from 0 percent to 20 percent for his left leg radiculopathy effective in October 2010.  These increases were based on examination findings including left leg dysthesias and parasthesias, and absent left patellar ligament and left achilles tendon reflexes, caused by left lower radiculopathy.  

The Board also notes statements submitted by the Veteran's nieces and neighbor, submitted in August 2010, indicating that his physical condition had gotten significantly worse over the past five years.

In light of this evidence, and the record as a whole, the Board finds that, despite any improvement in the Veteran's back or leg conditions shown on April 2007 VA examination, the record in its entirety does not reflect material improvement in the Veteran's DDD or left leg radiculopathy that was reasonably certain to be maintained under the ordinary conditions of life.  The Board notes the changes to the rating schedule affecting the rating of the Veteran's DDD, as well as the changes in codes under which the Veteran's DDD has been rated since March 9, 2000.  However, the Board's conclusion regarding the lack of material improvement in the Veteran's DDD reasonably certain to be maintained under the ordinary conditions of life is unaffected by such changes.

Thus, resolving reasonable doubt in the Veteran's favor, the Veteran's DDD and left leg radiculopathy disabilities did not have material improvement reasonably certain to be maintained under the ordinary conditions of life at the time of the January 1, 2008, reductions in their disability ratings.  Accordingly, the reductions in rating, 40 percent to 10 percent for DDD, and 10 percent to 0 percent for left leg radiculopathy, were not warranted, and the original ratings must be restored.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 40 percent rating for DDD, L4-5 and L5-S1, is restored.

A 10 percent rating for left leg radiculopathy prior to October 1, 2010, is restored.



REMAND

The most recent VA examination of the Veteran's DDD and left leg radiculopathy is dated in October 2010.  Subsequent treatment records reflect that the Veteran reported recently worsening chronic back pain radiating into his leg.  Also, in a July 2014 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's most recent VA examination is not contemporaneous and requested that he be given a new VA examination of his disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995). 

While the record indicates that the Veteran had been receiving continuous VA treatment of his disabilities, the most recent VA treatment records associated with the claims file are dated in November 2010.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran's TDIU claim is intertwined with his increased ratings claims.  See 38 C.F.R. § 4.16(a); see also Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's DDD and left leg radiculopathy from the Tampa and Orlando VA Medical Centers, dated from November 2010 to the present.  All records and responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to ascertain the current severity level of his DDD, L4-5 and L5-S1, and left leg radiculopathy.  The claims file should be made available to the examiner.  Examination findings should be in accordance with the appropriate VA rating criteria.  The examiner should also specifically comment on whether the Veteran is unemployable due solely to his service-connected disabilities.

A complete rationale for all opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


